Citation Nr: 9928617	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
February 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for headaches.


FINDING OF FACT

The veteran has not submitted competent evidence of a nexus 
between any disease or injury in service and current tension 
or migraine headaches.


CONCLUSION OF LAW

The claim for service connection for headaches is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for headaches.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A person who submits a claim for veteran's 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records reflect that the 
veteran was seen several times for headaches, sometimes 
accompanied by other symptoms, such as muscle aches and 
nausea.  In a November 1993 medical history report, the 
veteran checked "yes" for frequent or severe headaches.  
There was no further discussion of headaches in the history 
report, and no mention of headaches in the report of a 
November 1993 medical examination.

VA outpatient treatment notes dated from 1994 to 1997 reflect 
that the veteran sought treatment for headaches.  She 
reported that the headaches had occurred two to three times 
per month for the preceding three to four years.  She 
reported that she did not have visual problems or nausea or 
vomiting associated with the headaches.

In a June 1996 hearing at the RO, the veteran reported that 
she had headaches that lasted as long as two weeks.  She 
reported that a CT scan performed at a VA clinic had been 
normal, and that the clinic staff told her that the headaches 
could be migraine headaches or headaches from very bad 
stress.  She stated that she sometimes had dizziness and 
blurry vision with the headaches.  She reported that she took 
medication for the headaches.

On VA examination in August 1996, the veteran reported that 
she began to have headaches while she was in the service.  
She indicated that the headaches were characterized by pain 
in the temporal region, orbital area, and sometimes radiation 
to the back of the head.  There was no associated nausea, 
vomiting, or photophobia.  She reported that the headaches 
occurred about once per month, and sometimes lasted an entire 
day, or sometimes three or four or even as many as seven 
days.  She reported that during service she was provided with 
pain medication, which did not really help.  The examiner's 
impression was migraine headaches.

In a February 1998 videoconference hearing before the 
undersigned Member of the Board, the veteran reported that 
she had chronic headaches, and that she had begun to have the 
headaches during her military service.  She reported that she 
had sought treatment for her headaches during service, and 
that she was given time away from her duties to recover.  She 
reported that she had continued to experience the same type 
of headaches since service.  She reported that she had 
received treatment for her headaches since separation from 
service from the VA Medical Center (VAMC) in New Orleans, 
Louisiana.  She stated that she and the physician who treated 
her had discussed possible causes of her headaches, and that 
the physician had indicated that her current headaches could 
be the same type that she had during service.

In a February 1999 VA examination, the veteran reported a 
several year history of headaches, with fronto-occipital 
pressure pain.  The examining physician reported that he had 
reviewed the veteran's claims file in detail.  The examiner 
noted that there was no history of seizures, head injury, or 
problems with memory, balance, or coordination.  The examiner 
found that the veteran's cranial nerves were within normal 
limits.  Motor examination revealed no weakness, and the 
veteran's gait was normal.  The examiner noted that during 
her service the veteran was treated on at least six occasions 
for headaches.  The examiner noted that on at least three of 
those occasions the headaches were associated with 
intercurrent infection.  The examiner noted that one of the 
occasions on which the veteran was treated for headache was 
associated with a mild motor vehicle accident.  The examiner 
concluded that the veteran had tension-type headaches that 
were etiologically distinct from her complaints of headache 
during service.  The examiner wrote:

It does not appear that the veteran had 
any complaint of headache in the service 
which was not associated with 
intercurrent disease which would explain 
the headache.  In fact, all the veteran's 
complaints of headache in the service 
were made in contexts that would not 
suggest the chronicity or recurrence of 
headache.

VA medical notes provide evidence that the veteran currently 
has recurrent headaches.  The veteran has reported that she 
began to have frequent headaches during service.  There is no 
first-hand medical evidence or opinion, however, that there 
is a nexus between any injury or disease in service and the 
veteran's current headaches.  The veteran has stated that a 
VA physician indicated that her current headaches could be 
the same type that she had during service.  The Court has 
indicated, however, that a lay person's account of what a 
physician stated is not adequate evidence to form a well 
grounded claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  
The VA physician who reviewed the veteran's records and 
examined her in February 1999 concluded that the veteran did 
not have a chronic headache disorder during service.  In the 
absence of medical evidence supporting a nexus, the Board 
finds that the veteran has not submitted evidence that forms 
a well grounded claim for service connection for headaches.  
Therefore, the claim is denied.

	(CONTINUED ON NEXT PAGE)

ORDER

A well grounded claim for service connection for headaches 
not having been submitted, the claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

